Citation Nr: 1533704	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to May 1996.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this decision, the RO granted a temporary total evaluation for the right shoulder disorder based on surgical or other treatment necessitating convalescence, effective July 28, 2009.  A 10 percent evaluation was assigned for the right shoulder disorder effective December 1, 2009.  The Veteran appealed the portion of the decision which assigned a 10 percent disability evaluation for the right shoulder disorder.  

The Board notes that another temporary total evaluation based on surgical or other treatment necessitating convalescence was granted for the right shoulder disorder, effective February 11, 2010.  An evaluation of 10 percent was assigned from April 1, 2010.  See April 2010 Rating Decision.  Therefore, medical evidence during this time period will not be taken into consideration when adjudicating the merits of the claim.

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  
In the August 2014 Supplemental Statement of the Case (SSOC), the AOJ denied the Veteran's claim for a higher rating for right shoulder impingement syndrome, and predominantly relied on May 2011 VA examination as the basis for its decision.  Unfortunately, the Board is unable to review a copy of the May 2011 VA examination report, as it has not been scanned into the Veteran's electronic record.  In the July 2015 Appellant's Brief, the Veteran's representative specifically requested that the claim be remanded to associate this examination report, and any other up-to-date relevant treatment reports, with the electronic claims file.  

Therefore, as the missing May 2011 VA examination has a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain this document.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the May 2011 VA examination report and associate it with the electronic claims file.  

2. Obtain updated VA treatment records.

3. Contact the Veteran and request that he identify all non-VA health care providers, other than those for whom records are already associated with the Veteran's claims file, who have treated or evaluated him since December 2009 for his right shoulder disability.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

4. Then, readjudicate the issue of entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



